NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JOSEPH W. BULLARD, DOC# T70713,            )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-1680
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Ashley B. Moody, Judge.

Joseph W. Bullard, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.